FILE COPY




                                 No. 07-14-00449-CV


In re Manuel Saldana, Relator              §     Original Proceeding

                                           §     January 9, 2015

                                           §     Opinion by Justice Campbell

                                           §



                                  J U D G M E N T

      Pursuant to the opinion of the Court dated January 9, 2015, it is ordered,

adjudged and decreed that relator’s petition for writ of mandamus is dismissed.

                                         oOo